Case: 2:20-cv-04534-ALM-KAJ Doc #: 50 Filed: 11/17/20 Page: 1 of 5 PAGEID #: 302




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


ROBERTA BLOOM, et al.,                 :
                                       : Case No. 2:20-cv-04534
            Plaintiffs,               :
                                       : CHIEF JUDGE ALGENON L. MARBLEY
      v.                               :
                                      : Magistrate Judge Jolson
MICHAEL J. ANDERSON, et al.,           :
                                       :
            Defendants,                :
                                       :
FIRSTENERGY CORP.,                     :
                                       :
            Nominal Defendant.         :
_______________________________________

EMPLOYEES RETIREMENT SYSTEM           :
OF THE CITY OF ST. LOUIS,             : Case No. 2:20-cv-04813
                                       :
            Plaintiff,                 :
                                       :
      v.                               :
                                       :
CHARLES E. JONES, et al.,              :
                                       :
            Defendants,                :
                                       :
FIRSTENERGY CORP.,                     :
                                       :
            Nominal Defendant.         :
_______________________________________

Captions continued on next page.
Case: 2:20-cv-04534-ALM-KAJ Doc #: 50 Filed: 11/17/20 Page: 2 of 5 PAGEID #: 303




ELECTRICAL WORKERS PENSION             :
FUND, LOCAL 103, I.B.E.W.,             : Case No. 2:20-cv-05128
                                       :
            Plaintiff,                 :
                                       :
      v.                               :
                                       :
MICHAEL J. ANDERSON, et al.,           :
                                       :
            Defendants,                :
                                       :
FIRSTENERGY CORP.,                     :
                                       :
            Nominal Defendant.         :
_______________________________________

MASSACHUSETTS LABORERS                :
PENSION FUND,                          : Case No. 2:20-cv-05237
                                       :
            Plaintiff,                 :
                                       :
      v.                               :
                                       :
CHARLES E. JONES, et al.,              :
                                       :
            Defendants,                :
                                       :
FIRSTENERGY CORP.,                     :
                                       :
            Nominal Defendant.         :
_______________________________________

Captions continued on next page.
Case: 2:20-cv-04534-ALM-KAJ Doc #: 50 Filed: 11/17/20 Page: 3 of 5 PAGEID #: 304




THE CITY OF PHILADELPHIA BOARD :
OF PENSIONS AND RETIREMENT,           : Case No. 2:20-cv-05529
                                      :
            Plaintiff,                 :
                                      :
      v.                              :
                                      :
MICHAEL J. ANDERSON, et al.,           :
                                       :
            Defendants,                :
                                       :
FIRSTENERGY CORP.,                     :
                                       :
            Nominal Defendant.         :
_______________________________________

JAMES ATHERTON,                        :
                                       : Case No. 2:20-cv-05610
            Plaintiff,                 :
                                       :
      v.                               :
                                       :
MICHAEL J. DOWLING, et al.,            :
                                       :
            Defendants,                :
                                       :
FIRSTENERGY CORP.,                     :
                                       :
            Nominal Defendant.         :

_______________________________________

ANDREW BEHAR,                          :
                                       : Case No. 2:20-cv-05876
            Plaintiff,                 :
                                       :
      v.                               :
                                       :
MICHAEL J. ANDERSON, et al.,           :
                                       :
            Defendants,                :
                                       :
FIRSTENERGY CORP.,                     :
                                       :
            Nominal Defendant.         :
    Case: 2:20-cv-04534-ALM-KAJ Doc #: 50 Filed: 11/17/20 Page: 4 of 5 PAGEID #: 305




                                     OPINION AND ORDER

         On November 9, 2020, this Court held a hearing to consider whether to consolidate

multiple derivative actions against the directors and officers of FirstEnergy Corp. (“FirstEnergy”)

that are pending in the Southern District of Ohio1 (the “FirstEnergy Derivative Actions”). (See No.

2:20-cv-04534, ECF Nos. 42, 45). At the hearing, the Court also heard arguments on two

competing motions for Lead Plaintiff and Lead Counsel. On November 16, 2020, this Court

entered an Order granting consolidation, appointing Plaintiffs Employees Retirement System of

the City of St. Louis (“St. Louis Employees”) and Electrical Workers Pension Fund, Local 103,

I.B.E.W. (“Electrical Workers”) as Co-Lead Plaintiffs; appointing Saxena White P.A. and

Bernstein Litowitz Berger & Grossman LLP as Co-Lead Counsel; and appointing the Law Offices

of John C. Camillus LLC as Liaison Counsel (the “Derivative Actions Appointment Order”). (See

id.; ECF No. 48). The Court denied the appointments of The City of Philadelphia Board of

Pensions and Retirement (“Philadelphia Pensions”) as Lead Plaintiff, of Berger Montague PC as

Lead Counsel, and of O’Connor, Haseley & Wilhelm as Liaison Counsel. (Id.).

         On November 12, 2020, Plaintiff Andrew Behar filed an additional derivative action

against the directors and officers of FirstEnergy (the “Behar Action”). (No. 2:20-cv-05876-EAS,

ECF No. 1). On November 13, 2020, Mr. Behar also filed a motion supporting the appointment of

Philadelphia Pensions as Lead Plaintiff and Berger Montague as Lead Counsel. (Id., ECF No. 3).

Due to a technical error, the Behar Action was not determined to be related to the FirstEnergy




1
  The FirstEnergy Derivative Actions include: Bloom v. Anderson, No. 2:20-cv-04534 (S.D. Ohio);
Employees Retirement System of the City of St. Louis v. Jones, No. 2:20-cv-04813 (S.D. Ohio); Electrical
Workers Pension Fund, Local 103, I.B.E.W. v. Anderson, No. 2:20-cv-05128 (S.D. Ohio); Massachusetts
Laborers Pension Fund v. Jones, No. 2:20-cv-05237 (S.D. Ohio); The City of Philadelphia Board of
Pensions and Retirement v. Anderson, No. 2:20-cv-05529 (S.D. Ohio); and Atherton v. Dowling, No. 2:20-
cv-05610 (S.D. Ohio).
Case: 2:20-cv-04534-ALM-KAJ Doc #: 50 Filed: 11/17/20 Page: 5 of 5 PAGEID #: 306




Derivative Actions until November 16, 2020, after the Derivative Actions Appointment Order was

docketed. (See id., ECF No. 4).

       Accordingly, this Order supplements the Court’s Derivative Actions Appointment Order

entered on November 16, 2020, and sets forth the following:

       First, the Behar Action is related to the FirstEnergy Derivative Actions and shares common

questions of fact and law with them. Given these commonalities, the Court finds that consolidation

will promote judicial economy and conserve the parties’ resources. The Court also finds that

consolidation is unlikely to prejudice the rights of any party. As such, the Behar Action will be

consolidated with the FirstEnergy Derivative Actions.

       Second, the Court reviewed Mr. Behar’s motion supporting Philadelphia Pensions’ request

to be appointed Lead Counsel but finds that nothing in it changes the Court’s analysis in the

Derivative Actions Appointment Order. The Court’s appointment of St. Louis Employees and

Electrical Workers as Co-Lead Plaintiffs therefore remains unchanged.

       Accordingly, the Court ORDERS Case No. 2:20-cv-05876 to be consolidated with the

FirstEnergy Derivative Actions. The Court does not otherwise amend the Derivative Actions

Appointment Order.


       IT IS SO ORDERED.


                                             ALGENON L. MARBLEY
                                             CHIEF UNITED STATES DISTRICT JUDGE

DATED: November 17, 2020
